Citation Nr: 9907219	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
both knees, currently rated as 10 percent disabling, to 
include separate ratings under Diagnostic Code 5010 for each 
knee.  

2.  Entitlement to an increased rating for a back disability, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   

The Board observes that at present, the appellant's service-
connected chondro-malacia of both knees is rated as a single 
disability under Diagnostic Code 5010.  As will be explained 
below, the Board believes that the issue of whether the 
appellant is entitled to separate ratings under Diagnostic 
Code 5010 for each knee, may be reasonably inferred from the 
evidence of record.  Therefore, the Board will construe that 
issue, for purposes of this appeal, as listed on the cover 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims have been obtained by the RO, to 
the extent possible.  

2.  The evidence does not show more than slight impairment of 
the appellant's service-connected knee disabilities; 
according to the appellant's December 1997 VA examination, 
the appellant's right knee has a range of motion from zero 
degrees of extension to approximately 130 degrees of flexion, 
and the left knee has a range of motion from zero degrees of 
extension to 130 degrees of flexion.  

3.  The appellant's service-connected back disability is 
principally manifested by complaints of chronic back pain 
with moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation, under 
Diagnostic Code 5010, for chondromalacia of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.25(b), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (1998); .  

2.  The criteria for a separate 10 percent evaluation, under 
Diagnostic Code 5010, for chondromalacia of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.25(b), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (1998).  

3.  The criteria for a 20 percent evaluation for a back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 
4.41, 4.71a, Part 4, Diagnostic Codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in May 
1974, the appellant sought medical treatment after he was hit 
by a car.  At that time, the appellant stated that following 
the accident, he had developed bilateral knee pain and knee 
locking.  The impression was of a torn left medial meniscus.  
The records also reflect that in March 1975, the appellant 
was treated after he was involved in a second car accident.  
At that time, the examining physician noted that the 
appellant had sustained numerous traumas to his head, face, 
chest, and arms.  

According to the appellant's service medical records, in June 
1975, the appellant was treated after complaining of pain and 
soreness in his right knee.  At that time, the appellant 
stated that he had been hit in the legs by an automobile in 
February 1975.  He indicated that subsequent to that injury, 
he had developed constant pain in his knees.  According to 
the appellant, his knee pain was aggravated by running and he 
experienced stiffness after sitting for long periods of time.  
The physical examination showed that there was no swelling or 
crepitus.  The appellant had good range of motion and there 
was pain with palpation of the lateral and medial sides, 
posterior to the patella.  The impression was that the 
appellant's right knee appeared to be normal.  The records 
also show that in May 1976, the appellant was treated after 
complaining of stiffness and pain in both of his knees.  At 
that time, the appellant gave a history of his two car 
accidents and of his subsequent bilateral knee pain.  The 
diagnosis was of mild chondromalacia.  

In December 1977, a VA examination was conducted.  At that 
time, the appellant gave a history of his 1974 and 1975 
automobile accidents.  The appellant indicated that in the 
1975 accident, he was crossing the street when he was hit by 
a car.  According to the appellant, at the time of the 1975 
accident, he injured both of his knees and his low back.  The 
appellant noted that at present, he had chronic bilateral 
knee pain.  He revealed that he could not stand because of 
the pain and swelling of his knees.  

The physical examination showed that the appellant's posture 
was normal and his spine was well aligned.  The appellant's 
gait was normal and he could walk on his toes and heels.  The 
appellant could squat all the way down and return.  Flexion 
of the trunk was to 90 degrees and there was good progression 
of movement of his spine while his fingertips touched his 
toes.  Lateral flexion of the trunk, each way, was to 30 
degrees.  Rotation of the trunk, each way, was to 40 degrees.  
Extension of the trunk was to 20 degrees.  Both knee reflexes 
were absent.  Leg lengths were equal and there was pain to 
palpation over both of his knees anteriorly.  Both knees were 
stable in the medial lateral direction.  The drawer test and 
the McMurray test were negative bilaterally.  Crepitation was 
moderate in both knees.  Straight leg raising was to 70 
degrees and produced ipsilateral hamstring tightness.  The 
bilateral simultaneous hip flexion test was to 90 degrees and 
resulted in low back pain.  The Goldthwait, Fabere, Gaenslen, 
Ober, Ely, and Nachlas tests were negative bilaterally.  
There was pain to palpation over the thoraco-lumbar 
musculature.  Active range of motion of all lower extremity 
joints was within normal limits.  Strength of all lower 
extremity muscle groups were good to normal.  The appellant 
dressed independently and he had moderate difficulty 
dressing.  The diagnosis was of status post injury to both 
knees and the low back.  

In a January 1978 rating action, the RO granted service 
connection for status post injury of the knees and back.  At 
that time, the RO assigned a zero percent disabling rating 
under Diagnostic Code 5299.  

On September 23, 1991, the appellant underwent a VA 
examination.  At that time, the appellant stated that in 
1975, he was in an automobile accident in which he sustained 
injuries to both of his knees.  The appellant indicated that 
at present, he had pain in his knees at rest and after 
walking six blocks.  He denied any swelling, clicking, giving 
way, or locking.  The appellant also noted that in 1986, he 
had sustained a back injury and that at that time, he had 
received medical treatment from the Kaiser Permanente 
Bellflower facility.  

The physical examination showed that the McMurray and Lachman 
tests were negative.  X-rays of the appellant's knees, dated 
in August 1991, were interpreted as showing no significant 
arthritic changes in the left knee.  The bony structures were 
intact in the left knee.  The right patella showed 
fragmentation of the bone laterally.  Three bony fragments 
were present in the right patella with minimal cortical 
offset between the bony margins in some areas.  There was no 
significant arthritic change in the right knee and there was 
no effusion.  The impression was of an unremarkable left knee 
and of old fractures with nonunion of the right patella 
versus developmental tripartite patella.  Following the 
physical examination and a review of the appellant's x-rays, 
the examiner diagnosed the appellant with the following: (1) 
chondromalacia patellae, and (2) right tripartite patella.  

On September 25, 1991, the appellant underwent a second VA 
examination.  At that time, the appellant stated that in 
1976, he sustained injuries to his lower back and his right 
knee after he was hit by a car.  The appellant indicated that 
at present, he had trouble standing up from a chair.  He 
reported that due to his back pain, he had to sleep on the 
floor instead of sleeping in his bed.  According to the 
appellant, he had nerve pains in his back.  

The physical examination showed that the appellant could not 
stand or walk on his toes or heels.  Squatting was limited to 
40 percent normal distance and the appellant complained of 
low back pain during the exercise.  Active flexion of the 
trunk was limited to 60 percent and there was fair 
progression of movement of the spine while the appellant's 
fingertips missed his toes by 12 inches.  The examiner noted 
that the appellant complained of low back pain during that 
exercise.  Active extension of the trunk was limited to zero 
degrees and the appellant complained of low back pain.  
Lateral flexion of the trunk, each way, and rotation of the 
trunk, each way, produced low back pain.  All of his 
movements, bilaterally, were limited to about 50 percent 
normal in range.  Sensation decreased over the entire right 
lower extremity.  There was tenderness to palpation over both 
knees anteriorly, medially, and laterally.  The McMurray test 
caused pain of the knee anteriorly and bilaterally.  There 
was tenderness to palpation over the sacrum and lumbar spine.  
There was muscle spasm of the paraspinal musculature 
bilaterally.  All other examinations as far as abnormalities 
of the back and lower extremities were negative.  The 
examiner noted that the appellant had been unemployed since 
March 1991.  

An x-ray of the appellant's lumbosacral spine was interpreted 
as showing a normal lordotic curvature.  The vertebral body 
heights were maintained and mild degenerative changes were 
present.  The pedicles and the spinous processes were intact.  
The impression was of mild degenerative changes without 
significant disk space narrowing.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the appellant with the following: (1) status post 
injuries of the low back, right knee, and left knee, (2) 
muscle spasms of the back, (3) sensory neuropathy of the 
right lower extremity, and (4) old fractures with non-union 
of the right patella.  

In a December 1991 rating action, the RO recharacterized the 
appellant's service-connected disabilities from status post 
injury of the knees and back, to chondromalacia of both knees 
and the residuals of an injury to the back.  At that time, 
the RO assigned a 10 percent disabling rating under 
Diagnostic Code 5299-5010 for the appellant's service-
connected chondromalacia of both knees.  In addition, the RO 
assigned a zero percent disabling rating under Diagnostic 
Code 5299-5295 for the appellant's service-connected 
residuals of an injury to the back.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Long Beach, California, from September 1991 to June 
1992, show that in October 1991, the appellant was treated 
after complaining of chronic right knee pain.  At that time, 
the appellant stated that in 1975, he had sustained an injury 
to his right knee after he was involved in a car accident.  
The appellant indicated that subsequent to the accident, he 
had suffered from chronic right knee pain.  The physical 
examination showed that the appellant's knees had a full 
range of motion.  The diagnosis was of anterior knee pain.  
The records also reflect that in December 1991, the appellant 
underwent physical therapy for his knees and back.  At that 
time, the physical therapist stated that the appellant 
ambulated with decreased knee extension but was otherwise 
independent.  According to the records, the appellant was 
instructed to begin his knee exercises at home and he was 
also informed that on his next visit, there would be a review 
of his back exercises.  

Outpatient and inpatient treatment records from the Long 
Beach VAMC show that from March 2 to March 26, 1993, the 
appellant was admitted in order to participate in the Chronic 
Pain Management Program/Psychology Treatment Plan.  Upon 
admission, the appellant stated that 15 years ago, he was run 
over by a jeep and sustained injuries to his knees and back.  
According to the appellant, subsequent to his accident, he 
developed chronic bilateral knee and low back pain.  The 
appellant stated that at present, he experienced pain 
constantly and that on a scale from one to 100, his pain was 
an 85.  He indicated that standing, sitting, and bending 
aggravated his pain.  According to the appellant, he was 
unable to participate in any activities of daily living (ADL) 
or vocational activities without pain.  The appellant 
reported that Motrin helped alleviate his pain.  It was noted 
that the appellant had a history of chondromalacia patellae 
(CMP) and a right tripartite patella.  The physical 
examination showed that the appellant had good trunk range of 
motion without erythema or effusion in any joints.  Bilateral 
straight leg raise and deep tendon reflexes were 1+ and 
symmetrical.  

The Long Beach VAMC inpatient treatment records include the 
appellant's March 26, 1993 discharge summary.  The summary 
shows that while the appellant was an inpatient, he 
participated in numerous treatment activities including 
physical therapy, kinesiotherapy, vocational rehabilitation 
therapy, didactic instruction, cognitive therapy, 
psychological pain and stress self management techniques, and 
group counseling.  It was noted that the appellant was an 
active participant in his therapies.  The summary reflects 
that upon admission, the appellant's 150 foot walk time was 
one minute and he was able to sit-to-stand eight times per 
minute.  The appellant was able to go up and down one flight 
of stairs in 16 seconds.  According to the summary, at the 
time of the appellant's discharge, the appellant had improved 
in every measurement taken in his physical therapy section.  
It was also noted that the appellant's use of the 
transcutaneous electrical nerve stimulation (TENS) unit had 
relieved a large amount of his pain and he was issued a TENS 
unit at the time of his discharge.  The summary showed that 
the appellant's functional independence measure (FIM) score 
upon admission was 117 and that his FIM score upon discharge 
was 124.  According to the summary, upon the appellant's 
discharge, he was diagnosed with the following: (1) condition 
requiring use of rehabilitative procedures, (2) low back 
pain, (3) bilateral knee pain (4) chronic pain syndrome 
secondary to low back pain and bilateral knee pain.   

In April 1993, the appellant underwent a VA examination.  At 
that time, he stated that in 1975, he was hit by a jeep while 
crossing the street and that at the time of the accident, he 
injured his knees and back.  He indicated that at present, he 
had continuous pain in his lower back and he had right knee 
pain after exercising or climbing stairs.  According to the 
appellant, he took Motrin in order to alleviate his pain and 
he also wore a TENS unit for his low back pain.  The 
appellant noted that he was presently unemployed and that he 
had been unemployed for the past two years.  He stated that 
he had previously worked as a millwright.  

The physical examination showed that the appellant was 
wearing his TENS unit for his pain in the lower lumbar 
region.  The examiner stated that in regards to the 
appellant's gait, the appellant could walk on his heels and 
his tiptoes, but with great difficulty.  The appellant had a 
shuffling gait when asked to walk.  The examiner noted that 
when he observed the appellant walking down the corridor 
after the examination, the appellant's gait was normal.  In 
regards to the appellant's spine, the appellant had 
tenderness all over his back.  The examiner reported that 
there was a peculiar loss of sensation, according to the 
appellant, on his left shoulder, left arm, and left 
lumbosacral region.  On flexion of the spine, the appellant 
could reach with the tips of his fingers to four inches below 
the knee.  Rotation of the lumbar spine was 20 degrees to the 
left and 20 degrees to the right.  Sideways bending was 15 
degrees to the right and 15 degrees to the left.  Extension 
was poor and it was to approximately 20 degrees.  There was 
tenderness in the lumbosacral region in the midline and there 
was no muscle spasm in the back.  There were no deformities 
of the spine.  In regards to straight leg raising, the 
appellant could raise his right leg to 15 degrees and his 
left leg to 30 degrees.  The examiner noted, however, that 
while he was examining the appellant's hips, he was able to 
raise the appellant's legs straight to 80 degrees.  The 
appellant could sit up on the examination couch with his legs 
straight out.  

In the appellant's April 1993 VA examination, the appellant 
could flex his right knee to 120 degrees and he could flex 
his left knee to 120 degrees passively.  Extension was full 
in both knees.  There was no effusion in the right knee.  
There was no joint or patellofemoral crepitus and there was 
no ligamentous laxity.  There was subjective tenderness over 
the right patella.  There were no internal derangements of 
the knee joints on passive rotation of the knees.  

During the appellant's April 1993 VA examination, x-rays were 
taken of his knees.  At that time, the x-rays were 
interpreted as showing a tripartite right patella, but there 
was no irregularity of the articular surface of the 
patellofemoral joint.  There was no evidence of effusion or 
degenerative joint disease in the right knee.  In the left 
knee, the appellant had a normal patella and there was no 
evidence of degenerative joint disease.  In addition, an x-
ray was also taken of the appellant's lumbosacral spine on 
April 5, 1993 and on June 5, 1993.  The April 1993 x-ray was 
interpreted as showing minimal T11-T12 intervertebral disc 
space narrowing with anterior osteophytes at that level.  The 
bones were in anatomic alignment.  There were no fractures.  
The sacroiliac joints were normal.  The impression was of 
minimal T11-12 degenerative disc disease.  The June 1993 x-
ray was interpreted as showing no signs of degenerative joint 
disease or any spurs around the vertebral bodies.  All of the 
disc spaces were of normal height and the sacroiliac joints 
were normal.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner noted that the appellant had 
been wearing a TENS unit on his back for his subjective pain.  
The examiner stated that the appellant had not worn any 
spinal orthosis and that he had had a lot of physiotherapy 
without improvement.  According to the examiner, he could not 
find a cause for the appellant's lumbar pain complaints.  The 
examiner indicated that the appellant's right knee had a 
tripartite patella and that he did not know whether that was 
present prior to his in-service injury or whether he had a 
mild fracture of the patella.  The examiner further noted 
that the right patellofemoral joint showed no degenerative 
joint disease and there was also no sign of degenerative 
arthritis in the left knee.  

In April 1994, the RO received copies of x-ray reports from 
the Kaiser Permanente Bellflower facility, from March 1982 to 
March 1986.  The reports show that in August 1984, an x-ray 
of the appellant's right knee was interpreted as revealing a 
multipartite patella, which was most likely on a congenital 
basis.  A definite fracture was not seen although there did 
appear to be knee effusion.  The reports also include a copy 
of a January 1985 x-ray of the appellant's right knee which 
was interpreted as showing a tripartite patella.  An x-ray of 
the appellant's right knee, dated in February 1985, was 
interpreted as showing no evidence of knee effusion.  
Evidence of a bi-partite patella was noted and there was no 
evidence of a fracture.  The impression was that no fracture 
was seen.  The reports further show that in March 1986, an x-
ray was taken of the appellant's cervical and lumbosacral 
spines after the appellant complained of low back pain.  The 
x-ray was interpreted as showing no significant abnormality.  

In February 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he suffered from chronic 
pain in his knees and back.  (T.1,2).  The appellant 
indicated that because of his bilateral knee and back 
disabilities, going up and down stairs was very difficult.  
(T.4).  According to the appellant, his back disability was 
aggravated by sitting and he could not sit and stay in one 
position for a long period of time.  (T.6).  The appellant 
characterized his pain as a "sharp" pain.  (T.9).  He 
revealed that he took medication, including Tylenol 3, to 
alleviate his pain.  (T.1).  According to the appellant, he 
experienced side effects from the medication, including 
drowsiness and diarrhea.  (T.1,9).  The appellant stated that 
he no longer participated in sports and that he was only able 
to perform light chores around his house, such as doing the 
dishes or taking out the garbage.  (T.5).  On a scale from 
one to five, with five being the worst, the appellant rated 
his pain as a four.  (T.10).  According to the appellant, on 
occasion, his knees would lock.  (T.11).  The appellant 
indicated that he had used a brace which gave him back 
support and some relief.  (Id.).  He stated that he last 
worked approximately four years ago as a millwright.  (T.3).  
The appellant indicated that his job was very physical and 
that he had to quit because of his increasing pain in his 
knees and back.  (T.3,4).  

In February 1995, the RO received private medical records 
from B.G.L., M.D., from June to December 1994.  The records 
show that in June 1994, the appellant complained of arthritic 
pain in his hips and elbows.  The records further reflect 
that in June, September, November, and December 1994, Dr. L. 
prescribed pain medication refills for the appellant's 
arthritis.  

In March 1995, the RO received outpatient treatment records 
from the Long Beach VAMC, from April 1993 to October1994.  
The records show intermittent treatment for the appellant's 
bilateral knee and back disabilities.  According to the 
records, in March 1994, the appellant was treated after 
complaining of low back pain and knee pain which was 
secondary to a 1975 motor vehicle accident.  At that time, he 
was diagnosed with chronic low back and knee pain.  

A VA examination was conducted in March 1995.  At that time, 
the appellant gave a history of his 1975 car accident and 
subsequent bilateral knee and back pain.  The appellant 
indicated that in March 1993, he participated in a Chronic 
Pain Management Program, as an inpatient, in order to undergo 
rehabilitation for his knees and back.  He noted that he used 
a TENS unit with some relief and that he took Motrin or 
Tylenol #3 when he was in severe pain.  The appellant 
complained that at present, he had pain in his knees and 
back.  

The physical examination of the joints of both of the knees 
showed no swelling or deformities.  There was good 
musculature of the quadriceps and the calf muscles, and there 
was no muscular atrophy.  The appellant was able to flex the 
knee to about 180 degrees, bilaterally, and extension was 
completed to 180 degrees, bilaterally.  There was no laxity 
of the knee joint and there were no tender points over the 
medial and lateral aspect.  Examination of the spine revealed 
normal lumbar lordosis although the range of motion was 
somewhat limited.  Forward flexion was to about 30 degrees 
and backward extension was to about 5 degrees.  Right and 
left lateral bending was to about 10 degrees on each 
direction.  There was good musculature of the lumbar and 
thoracic areas, and no spasticity or tenderness was elicited.  
The examiner noted that the range of motion was somewhat 
limited and, according to the appellant, was painful.  The 
impression was of a history of a motor vehicle accident in 
1975, with a history of chronic pain in the knees and chronic 
low back pain subsequent to the accident which were 
controlled with Motrin and a TENS system.  The examiner noted 
that the appellant was still symptomatic with decreased range 
of motions.  

In a May 1995 rating action, the RO increased the appellant's 
rating for his service-connected back disability from zero 
percent to 10 percent under Diagnostic Code 5299-5295.  

In May 1995, the RO received a correspondence from Ms. 
S.D.K., of the Kaiser Permanente Bellflower facility.  The 
correspondence shows that in response to the RO's request for 
medical information concerning the appellant's claimed 1986 
back injury, Ms. K. indicated that there were no records 
pertaining to a back or leg injury. 

In December 1997, the appellant underwent a VA examination.  
At that time, he gave a history of his 1975 in-service car 
accident and subsequent knee and back pain.  The appellant 
stated that after his separation from the military, he worked 
at various jobs including as a boilermaker, steel mill 
worker, and as a loading and unloading clerk.  He indicated 
that he had pain during all of his previous jobs and that he 
frequently missed work because of the pain.  According to the 
appellant, his most recent job was from June to September 
1997 loading and unloading trucks.  The appellant reported 
that he had to leave his job because his bilateral knee and 
back pain prevented him from performing his duties.  He 
stated that his bilateral knee and back pain had increased 
over the years and that the pain was worse in the morning and 
in the cold weather.  According to the appellant, he also had 
morning stiffness and it took him at least two hours to "get 
going" in the morning, secondary to the pain.  The appellant 
noted that his pain also interfered with his sleep at night 
and made him restless.  He revealed that he had difficulty 
standing, walking, sitting, bending, and lifting.  The 
appellant reported that he was unable to do any shopping 
without assistance from his children because of the pain.  
According to the appellant, his physical activities were 
limited to doing basic household chores such as washing the 
dishes, doing the laundry, and cooking.  The appellant stated 
that he was able to attend to his own grooming needs but that 
he had noted increasing difficulty with bathing because of 
the pain.  He indicated that he used Motrin or Tylenol #3 to 
help alleviate the pain.  

The physical examination showed that in regards to the 
appellant's right knee, there was no swelling or deformity.  
There was no joint effusion and there was no warmth or 
redness.  The examiner noted that the appellant complained of 
pain with palpation over both the medial and lateral aspects 
of the right knee.  There was no pain with patellar motion 
and there was no Baker's cyst.  Range of motion of the right 
knee was from zero degrees of extension to approximately 130 
degrees of flexion.  There was no crepitus or ligamentous 
laxity on examination.  McMurray's sign was negative.  
Corresponding examination of the left knee revealed no 
pathology.  The range of motion of the left knee was from 
zero degrees to 130 degrees.  The appellant was able to 
ambulate without assistance, and he walked with a slight limp 
favoring his right side.  The appellant was able to stand on 
his toes and heels, but he was unable to tandem gait quickly 
because of pain in his knees.  Examination of the lower back 
showed tenderness of the lumbosacral area.  The appellant was 
able to flex to approximately 70 degrees, extend to 10 
degrees, lateral flex to approximately 20 degrees, and 
lateral rotate to approximately 20 degrees in both 
directions.  The examiner noted that the appellant complained 
of pain with range of motion in all of those directions.  
Straight leg raising was negative.  The diagnoses included 
the following: (1) probable degenerative joint disease of the 
right knee, and (2) probable degenerative joint disease of 
the lumbar spine.  The examiner noted that there was no 
evidence of radiculopathy.  The examiner further noted that 
the appellant's April 1993 x-rays showed mild degenerative 
joint disease in the lumbosacral spine, but that there were 
normal findings of the left knee.  According to the examiner, 
new x-rays were to be obtained in order to check for any 
interval change in those areas.  The examiner stated that the 
appellant did complain of pain in both of those areas but 
that there was no severe pathology noted on the current 
examination.  

In the appellant's December 1997 VA examination, x-rays were 
taken of the appellant's knees.  The x-rays were interpreted 
as showing no sclerotic or lytic changes.  The visualized 
joint spaces were well maintained.  There was a tripartite 
patella on the right side.  The diagnosis was that there was 
an incidental finding of a tripartite patella on the right 
side, and that otherwise, the examination of the knees was 
unremarkable.  In addition, x-rays were also taken of the 
appellant's lumbosacral spine.  The x-rays were compared to 
the appellant's April 5, 1993 x-rays and the examiner noted 
that there had been interval development of a few small 
osteophytes along the anterior aspect of several lumbar 
vertebral bodies.  The intervertebral disk spaces were 
otherwise well maintained.  There was good alignment without 
evidence of subluxation.  An incidental note was made of a 
calcified abdominal aorta.  The impression was of interval 
development of a few small osteophytes along the anterior 
aspect of several lumbar vertebral bodies suggesting mild 
degenerative change.  

In the appellant's December 1997 VA examination, following a 
review of the appellant's x-rays, the examiner included an 
addendum to his report.  The examiner stated that the 
appellant had mild degenerative joint disease of the 
lumbosacral spine and that the appellant's knees were within 
normal limits, with an old tripartite right patella.  
According to the examiner, the x-rays suggested minimal 
degenerative joint disease which would not prevent the 
appellant from being able to work.  

In March 1998, the RO received additional outpatient 
treatment records from the Long Beach VAMC.  The records 
reflect that on February 9, 1998, the appellant was treated 
after complaining of chronic pain in his knees and back.  At 
that time, the physical examination showed that the appellant 
had a limp but that he was in no distress.  The records also 
show that on February 13, 1998, the appellant underwent a 
Physical Capacity Evaluation.  At that time, the appellant 
had forward trunk flexion of his fingertips to 19 inches from 
the floor.  The appellant could walk forward, backward, 
sideways, and in a circle.  The appellant could not 
accomplish walking on his toes, walking on his heels, or 
balancing on his left leg.  According to the evaluation, the 
appellant could not bend/stoop or squat/crouch before 
discomfort or limiting pain occurred.  There were no gait 
abnormalities.  The appellant stated that he could only 
ambulate 50 feet and then he needed to rest.  

In April 1998, the RO received additional private medical 
records from Dr. B.G.L., from April 1995 to June 1996.  The 
records show intermittent treatment for the appellant's low 
back pain and arthritis.  The records further reflect that on 
numerous occasions, Dr. L. prescribed pain medication refills 
for the appellant's arthritis.

In April 1998, the RO received a copy of a Physician's 
Report, dated in January 1998, from J.M.L., M.D., of the 
Downey Orthopedic Medical Group, to the Golden Eagle 
Insurance.  The January 1998 report reflects that at that 
time, Dr. L. stated that he had initially treated the 
appellant in June 1997 when the appellant was involved in a 
work-related accident.  Dr. L. indicated that at that time, 
the appellant had been working as a dock worker, loading and 
unloading cargo.  According to Dr. L., on June 17, 1997, the 
appellant was stepping out of the truck when he slipped and 
fell, landing on his right knee.  Dr. L. reported that the 
appellant felt the immediate onset of pain in his right knee 
and his lower and mid back regions.  Dr. L. stated that the 
appellant did not seek medical attention until July 1997 at 
which time he underwent physical therapy for two months with 
no relief.  According to Dr. L., the appellant then sought 
treatment from a Dr. P., and x-rays were taken of the 
appellant's right knee.  Dr. L. indicated that a magnetic 
resonance imaging (MRI) was also taken of the appellant's 
right knee and that the MRI revealed torn ligaments.  Dr. L. 
reported that in September 1997, the appellant underwent a 
right knee arthroscopy.  Dr. L. further noted that the 
appellant had been involved in an automobile accident in 
1975, sustaining an injury to his left shoulder, and that he 
had also been involved in another work-related accident in 
1984, sustaining an injury to his back.  

In Dr. L.'s January 1998 report, Dr. L. stated that at 
present, the appellant complained of continuous aching and 
sharp pain in his middle and lower back.  The appellant had 
numbing and tingling sensations in the back, and he had 
weakness in the lumbar region.  The appellant's pain was 
aggravated upon bending, twisting, and turning activities.  
According to the appellant, he also experienced increased 
pain with prolonged sitting, standing, and walking 
activities.  The appellant was unable to sit for more than 
five to ten minutes and he was unable to stand or walk for 
longer than five to ten minutes before he felt increased pain 
symptoms.  According to the appellant, his pain level was 
worse in the morning.  The appellant also related that he had 
continuous sharp aching pain in his right knee, which 
remained somewhat localized.  The appellant indicated that he 
had weakness and instability in his right knee and that his 
knee had given out on numerous occasions, causing him to lose 
his balance.  According to the appellant, he had difficulty 
ascending stairs and he had to hold on to a railing.  The 
appellant noted that he was unable to perform bending, 
stooping, or squatting activities due to the pain he 
experienced.  The appellant stated that the pain was also 
exacerbated with prolonged sitting, standing, and walking 
activities.  

According to Dr. L.'s report, Dr. L. performed a physical 
examination of the appellant in January 1998.  At that time, 
the examination of the appellant's lumbar spine showed 
tenderness.  There was no spasm and the appellant was able to 
flex to 70 degrees.  In regards to the appellant's right 
knee, there was minor swelling present.  The appellant's 
right knee showed well healed arthroscopic portals and there 
was joint line tenderness.  The appellant could extend to 
zero degrees and flex to 140 degrees, and there was no 
laxity.  The diagnoses included the following: (1) status 
post right knee arthroscopy, and (2) lumbar strain.  
According to Dr. L., the appellant had been undergoing 
physical therapy, under his care, and that the appellant's 
condition had steadily improved.  It was Dr. L.'s opinion 
that the appellant had reached maximum medical improvement 
for his condition.  

In Dr. L.'s report, Dr. L. stated that in regards to the 
appellant's lumbar spine, the appellant had intermittent 
slight lumbar pain which became moderate with very heavy 
lifting, pushing, pulling, repetitive bending, stooping, 
turning, and twisting.  Dr. L. indicated that the appellant 
had a 20 percent loss of lumbar range of motion and that 
there was tenderness of the lumbar spine.  Dr. L. noted that 
in 1984, the appellant had injured his back and he did not 
make a full recovery from that injury.  According to Dr. L., 
the appellant was able to return to work as a dock worker.  
It was Dr. L.'s opinion that the appellant's 1984 injury left 
the appellant with a subjective complaint of intermittent 
minimal pain which was made frequent, and slight to moderate, 
by very heavy lifting.  In regards to any work restrictions, 
Dr. L. recommended that the appellant should avoid any jobs 
which would involve very heavy lifting or very repetitive 
bending or stooping.  Dr. L. stated that a portion of that 
work restriction was prophylactic in nature in order to keep 
the appellant's condition from deteriorating.  

In regards to the appellant's knees, Dr. L. indicated that 
the appellant had intermittent slight right knee pain which 
became moderate with prolonged weight bearing, as well as 
repetitive stooping, squatting, kneeling, running, and 
jumping.  Dr. L. reported that the appellant was status post 
right knee arthroscopy and that he suffered from swelling and 
joint tenderness of the right knee.  According to Dr. L., the 
appellant's right knee disability would preclude him from 
taking jobs which involved repetitive stooping, squatting, 
kneeling, running, and jumping, as well as prolonged weight 
bearing.  Dr. L. noted that those restrictions were set forth 
on an actual medical, as well as prophylactic nature.  Dr. L. 
stated that the appellant had been previously employed as a 
dock worker which required him to lift up to 100 pounds and 
perform stooping, squatting, and kneeling.  It was Dr. L.'s 
opinion that the appellant would never be able to return to 
work such as that, and that he should be vocationally 
rehabilitated into a more suitable occupation.  


II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected disabilities 
have increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, in a January 1978 rating action, the RO 
granted service connection for status post injury of the 
knees and back.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 5299.  In a December 
1991 rating action, the RO recharacterized the appellant's 
service-connected disabilities from status post injury of the 
knees and back, to chondromalacia of both knees and the 
residuals of an injury to the back.  At that time, the RO 
assigned a 10 percent disabling rating under Diagnostic Code 
5299-5010 for the appellant's service-connected 
chondromalacia of both knees.  In addition, the RO assigned a 
zero percent disabling rating under Diagnostic Code 5299-5295 
for the appellant's service-connected residuals of an injury 
to the back.  Moreover, in a May 1995 rating action, the RO 
increased the appellant's rating for his service-connected 
back disability from zero percent to 10 percent under 
Diagnostic Code 5299-5295.  


A.  Chondromalacia of Both Knees

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology, are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (1998); see also Lindeman v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  As stated above, the RO has evaluated the 
appellant's service-connected chondromalacia of both knees by 
analogy under 38 C.F.R. §  4.71a, Diagnostic Code 5010.  

Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).  

The appellant's bilateral knee disabilities may also be rated 
under Diagnostic Code 5257.  Diagnostic Code 5257 provides 
for the evaluation of the knee and other impairment of the 
knee, to include recurrent subluxation and lateral 
instability.  A 10 percent is warranted for slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his chondromalacia of both knees cause him.  According to the 
appellant, he has chronic bilateral knee pain.  He further 
contends that standing, walking, sitting, lifting, and 
bending aggravate his pain.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that in the appellant's December 1977 VA 
examination, the examiner noted that active range of motion 
of all lower extremity joints was within normal limits.  In 
the appellant's September 1991 VA examination, the appellant 
was diagnosed with chondromalacia patellae and right 
tripartite patella.  An x-ray of the appellant's knees was 
interpreted as showing an unremarkable left knee and old 
fractures with nonunion of the right patella versus 
developmental tripartite patella.  In addition, in the 
appellant's April 1993 VA examination, the appellant could 
flex his right knee to 120 degrees and he could flex his left 
knee to 120 degrees passively.  Extension was full in both 
knees.  There was no joint or patellofemoral crepitus and 
there was no ligamentous laxity.  There was subjective 
tenderness over the right patella.  The examiner indicated 
that the appellant's right knee had a tripartite patella.  
The examiner further noted that the right patellofemoral 
joint showed no degenerative joint disease and there was no 
sign of degenerative arthritis in the left knee.  

In the appellant's March 1995 VA examination, the physical 
examination of the joints of both of the knees showed no 
swelling or deformities.  The appellant was able to flex the 
knee to about 180 degrees, bilaterally, and extension was 
completed to 180 degrees, bilaterally.  There was no laxity 
of the knee joint and there were no tender points over the 
medial and lateral aspect.  Moreover, in the appellant's most 
recent VA examination, in December 1997, the physical 
examination showed that in regards to the appellant's right 
knee, there was no swelling or deformity.  There was no joint 
effusion and there was no warmth or redness.  The examiner 
noted that the appellant complained of pain with palpation 
over both the medial and lateral aspects of the right knee.  
There was no pain with patellar motion and there was no 
Baker's cyst.  Range of motion of the right knee was from 
zero degrees of extension to approximately 130 degrees of 
flexion.  There was no crepitus or ligamentous laxity on 
examination.  Corresponding examination of the left knee 
revealed no pathology.  The range of motion of the left knee 
was from zero degrees to 130 degrees.  The appellant was able 
to ambulate without assistance, and he walked with a slight 
limp favoring his right side.  The appellant was able to 
stand on his toes and heels, but he was unable to tandem gait 
quickly because of pain in his knees. 

In the appellant's December 1997 VA examination, x-rays were 
taken of the appellant's knees.  The x-rays were interpreted 
as showing no sclerotic or lytic changes.  The visualized 
joint spaces were well maintained.  There was a tripartite 
patella on the right side.  The diagnosis was that there was 
an incidental finding of a tripartite patella on the right 
side, and that otherwise, the examination of the knees was 
unremarkable.  Furthermore, in the appellant's December 1997 
VA examination, following a review of the appellant's x-rays, 
the examiner included an addendum to his report.  The 
examiner stated that the appellant's knees were within normal 
limits with an old tripartite right patella.  

The Board also notes that in regards to the appellant's 
service-connected chondromalacia of both knees, outpatient 
and inpatient treatment records from the Long Beach VAMC, 
from September 1991 to June 1992, March 2 to March 26, 1993, 
April 1993 to October 1994, February 9, 1998, and February 
13, 1998, all show intermittent treatment for the appellant's 
chronic bilateral knee pain.  The records reflect that in 
March 1993, the appellant was admitted as an inpatient in 
order to participate in the Chronic Pain Management 
Program/Psychology Treatment Plan.  In addition, the copies 
of x-ray reports from the Kaiser Permanente Bellflower 
facility, from March 1982 to March 1986, include x-rays of 
the appellant's right knee which were interpreted as showing 
that the appellant had a tripartite patella.  Moreover, the 
Board observes that the private medical records from Dr. 
B.G.L., from June to December 1994, and from April 1995 to 
June 1996, show that on numerous occasions, Dr. L. prescribed 
pain medication refills for the appellant's arthritis.  
Furthermore, the January 1998 report from Dr. J.M.L. shows 
that at that time, Dr. L. stated that in September 1997, the 
appellant underwent a right knee arthroscopy.  The January 
1998 physical examination of the appellant's right knee 
showed that there was minor swelling of the right knee.  Dr. 
L. stated that the appellant's right knee showed well healed 
arthroscopic portals and there was joint line tenderness.  
The appellant could extend to zero degrees and flex to 140 
degrees, and there was no laxity.  The diagnosis was of 
status post right knee arthroscopy.  

The Board observes that the RO has rated the appellant's 
service-connected chondromalacia of both knees as a single 
disability under Diagnostic Code 5010.  However, as 
previously stated, the Board finds that the evidence of 
record reasonably infers that there is also a claim for 
whether the appellant is entitled to separate ratings under 
Diagnostic Code 5010 for each knee.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 118 
(1991).  VA is obligated to consider all issues reasonably 
inferred by the evidence of record, even if such issues are 
not directly raised by the veteran.  See Douglas v. 
Derwinski, 2 Vet. App. 435, 438-40 (1992)( citations 
omitted).  It is the Board's opinion that the appellant's 
service-connected knee disabilities are separate and 
distinct, and therefore, deserve separate ratings.  38 C.F.R. 
§ 4.25(b); Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, 
the appellant's service-connected chondromalacia of both 
knees is recharacterized as chondromalacia of the right knee 
and chondromalacia of the left knee.   

The Board notes that the RO has evaluated the appellant's 
service-connected knee disabilities by analogy under 
38 C.F.R. §  4.71a, Diagnostic Code 5010.  The Board further 
notes that the RO has appellant's complaints, to include 
chronic bilateral knee pain, have been objectively indicated 
in the appellant's most recent VA examination, in December 
1997.  Such symptoms, the complaints of which the Board finds 
credible, must be considered in the assignment of the 
appropriate evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

In light of the above, the Board observes that while neither 
limitation of extension nor flexion of the knees are to a 
degree to warrant a compensable evaluation under Diagnostic 
Code 5260 or 5261, the Board believes that, along with 
objective evidence of bilateral knee flexion limited to 130 
degrees, and with pain with palpation over both the medial 
and lateral aspects of the right knee, there is a basis for 
the assignment of a compensable evaluation for chondromalacia 
of the right knee and a basis for an assignment of a 
compensable evaluation for chondromalacia of the left knee.  
See Deluca, 8 Vet. App. at 202, 205-06; 38 C.F.R. §§ 4.25(b), 
4.40, 4.45, 4.59; see also Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).  Accordingly, resolving all reasonable doubt 
as to this matter in the appellant's favor, the Board 
concludes that the appellant's service-connected 
chondromalacia of his right knee warrants a 10 percent 
evaluation, and the appellant's service-connected 
chondromalacia of his left knee warrants a separate 10 
percent evaluation, the minimum compensable evaluation for 
each knee under Diagnostic Codes 5003- 5010.  Id.; Hicks, 8 
Vet. App. at 471, 420 (1995) (discussing that Diagnostic Code 
5003 should be read in conjunction with 38 C.F.R. § 4.59); 
Lichtenfels, 1 Vet. App. at 484, 489 (same effect).  However, 
since limitation of flexion and extension of the knees are 
not to a degree to warrant a 20 percent evaluation for either 
knee under Diagnostic Code 5260 or 5261, the Board finds that 
the appellant does not meet the criteria for an evaluation in 
excess of 10 percent for chondromalacia of the right knee, or 
an evaluation in excess of 10 percent for chondromalacia of 
the left knee.  

The Board further notes that the evidence of record does not 
warrant separate ratings under Diagnostic Code 5257 for the 
appellant's service-connected knee disabilities.  See 
Esteban, 6 Vet. App. at 261-62 (separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. At 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  Although the appellant indicated 
during his February 1995 hearing that on occasion, his knees 
would lock [T.11], and in Dr. L.'s January 1998 report, the 
appellant indicated that he had weakness and instability in 
his right knee and that his knee had given out on numerous 
occasions, causing him to lose his balance, in the 
appellant's most recent VA examination, in December 1997, the 
examiner noted that there was no crepitus or ligamentous 
laxity on examination.  Therefore, in light of the above, 
there is no basis for separate ratings under Diagnostic Code 
5257.  Accordingly, the application of VAOPGCPREC 23-97 is 
not in order.

In reaching the determination in this case, the Board 
recognizes that the RO has not addressed the question of 
whether separate ratings under Diagnostic Code 5010 are 
warranted.  Thus, the Board must consider whether the 
appellant has been given full notice and an opportunity to be 
heard, and if not, whether the appellant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As 
the evidence previously presented adequately spoke to the 
diagnostic criteria of 5010, and the Board's decision to 
assign separate 10 percent ratings for each knee results in a 
favorable determination as to the ultimate outcome of the 
appellant's claim, the Board concludes that the appellant has 
not been prejudiced by its action.  Id. at 394.  






B.  Back Disability

As previously stated, where the particular disability is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology, are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (1998); see also 
Lindeman, 3 Vet. App. at 345; Pernorio, 2 Vet. App. at 625.  
As stated above, the RO has evaluated the appellant's 
service-connected back disability by analogy under 38 C.F.R. 
§  4.71a, Diagnostic Code 5295.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The appellant's service-connected back disability may also be 
rated under Diagnostic Code 5292.  Under the provisions of 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  

In the instant case, the appellant has undergone numerous VA 
examinations and in all of his examinations, he has 
complained of chronic back pain.  In the appellant's initial 
VA examination, in December 1977, flexion of the trunk was to 
90 degrees, lateral flexion of the trunk, each way, was to 30 
degrees, rotation of the trunk, each way, was to 40 degrees, 
and extension of the trunk was to 30 degrees.  The bilateral 
simultaneous hip flexion test was to 90 degrees and resulted 
in low back pain.  There was pain to palpation over the 
thoraco-lumbar musculature.  The diagnosis was of status post 
injury to the low back.  In addition, in the appellant's 
September 1991 VA examination, active flexion of the trunk 
was limited to 60 percent, active extension of the trunk was 
limited to zero degrees, and the appellant complained of low 
back pain.  Lateral flexion of the trunk, each way, and 
rotation of the trunk, each way, produced low back pain.  All 
of his movements, bilaterally, were limited to about 50 
percent normal in range. There was tenderness to palpation 
over the sacrum and lumbar spine.  There was muscle spasm of 
the paraspinal musculature bilaterally.  An x-ray of the 
appellant's lumbosacral spine was interpreted as showing mild 
degenerative changes without significant disk space 
narrowing.  The appellant was diagnosed with the following: 
(1) status post injury of the low back, and (2) muscle spasms 
of the back.  

In the appellant's April 1993 VA examination, the appellant 
was wearing his TENS unit for his pain in the lower lumbar 
region.  In regards to the appellant's spine, the appellant 
had tenderness all over his back.  On flexion of the spine, 
the appellant could reach with the tips of his fingers to 
four inches below the knee.  Rotation of the lumbar spine was 
20 degrees to the left and 20 degrees to the right.  Sideways 
bending was 15 degrees to the right and 15 degrees to the 
left.  Extension was poor and it was to approximately 20 
degrees.  There was tenderness in the lumbosacral region in 
the midline and there was no muscle spasm in the back.  There 
were no deformities of the spine.  An April 1993 x-ray of the 
appellant's lumbosacral spine was interpreted as showing 
minimal T11-12 degenerative disc disease, and a June 1993 x-
ray of the appellant's lumbosacral spine showed no signs of 
degenerative joint disease or any spurs around the vertebral 
bodies.  All of the disc spaces were of normal height and the 
sacroiliac joints were normal.  Moreover, in the appellant's 
most recent VA examination, in December 1997, examination of 
the lower back showed tenderness of the lumbosacral area.  
The appellant was able to flex to approximately 70 degrees, 
extend to 10 degrees, lateral flex to approximately 20 
degrees, and lateral rotate to approximately 20 degrees in 
both directions.  The examiner noted that the appellant 
complained of pain with range of motion in all of those 
directions.  An x-ray of the appellant's lumbosacral spine 
was interpreted as showing interval development of a few 
small osteophytes along the anterior aspect of several lumbar 
vertebral bodies suggesting mild degenerative change.  The 
appellant was diagnosed with mild degenerative joint disease 
of the lumbosacral spine.  

In light of the above, the Board notes that although in the 
appellant's September 1991 VA examination, the appellant was 
diagnosed with muscle spasms of the back, the appellant's 
most recent examination was negative for any evidence of 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, which are 
requirements for a 20 percent evaluation under Diagnostic 
Code 5295. However, the appellant's September 1991, April 
1993, and December 1997 VA examinations did show moderate 
limitation of motion of the lumbar segment of the spine.  
Therefore, the Board is satisfied that based on the 
appellant's history of a back disability, including chronic 
low back pain, and the appellant's current medical findings 
and diagnosis of mild degenerative joint disease of the 
lumbosacral spine, the evidence of record as a whole does 
substantiate a finding that moderate residual impairment of 
the lumbar spine is present.  When consideration is given to 
the objective findings, and with consideration of 38 C.F.R. 
§ 4.7, it is the opinion of the Board that a 20 percent 
rating more adequately approximates the current level of 
impairment attributable to the service-connected back 
disability.  At the very least, the evidence for and against 
an increased rating for the service-connected back disability 
is in equipoise, and as such, all reasonable doubt is 
resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  As previously stated, the next higher 
rating requires severe residual pathology of the lumbar 
segment of the spine.  In light of the above, the Board finds 
no reasonable basis to grant the appellant a rating in excess 
of 20 percent.

The Board also notes that it is unclear from the record as to 
whether or not the appellant suffered a back injury in 1986.  
In the appellant's September 23, 1991 VA examination, the 
appellant indicated that in 1986, he had sustained a back 
injury and that at that time, he had received medical 
treatment from the Kaiser Permanente Bellflower facility.  
Moreover, in a December 1991 rating action, the RO denied the 
appellant's claim of entitlement to an increased rating for 
the residuals of an injury to the back.  At that time, the RO 
noted that according to the appellant, he had been involved 
in a post-service injury in 1986.  The RO further indicated 
that the current back findings were not shown to be related 
to the reported in-service back injury, and were more likely 
related to the appellant's post-service injury in 1986.  
However, the Board observes that in May 1995, the RO received 
a correspondence from Ms. K., of the Kaiser Permanente 
Bellflower facility.  The correspondence shows that in 
response to the RO's request for medical information 
concerning the appellant's claimed 1986 back injury, Ms. K. 
indicated that there were no records pertaining to a back or 
leg injury.  Moreover, of record are copies of x-ray reports 
from the Kaiser Permanente Bellflower facility, from March 
1982 to March 1986.  The reports show that in March 1986, an 
x-ray was taken of the appellant's cervical and lumbosacral 
spines after the appellant complained of low back pain.  The 
x-ray was interpreted as showing no significant abnormality.  
Therefore, it appears from the record that it is unclear as 
to whether or not the appellant actually suffered a post 
service back injury.  

The Board recognizes that in Dr. L.'s January 1998 report, 
Dr. L. noted that in 1984, the appellant had injured his back 
and he did not make a full recovery from that injury.  
According to Dr. L., the appellant was able to return to work 
as a dock worker.  It was Dr. L.'s opinion that the 
appellant's 1984 injury left the appellant with a subjective 
complaint of intermittent minimal pain which was made 
frequent, and slight to moderate, by very heavy lifting.  
However, the Board notes that there is no evidence in the 
record that shows that Dr. L. had access to the appellant's 
service medical records or post-service medical records.  
Therefore, it appears that the above opinion was based on the 
history that was related by the appellant, and the medical 
opinion can be no better than the facts alleged by him.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The Board 
observes that, as stated above, it is unclear as to whether 
or not the appellant was actually involved in an accident in 
1986.  Moreover, it is the Board's opinion that it would not 
be possible to disassociate the appellant's service-connected 
back disability from the alleged post-service back injury.  
The Board notes that "when it is not possible to separate 
the effects of the [service-connected condition and the 
nonservice-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (quoting 61 Fed. Reg. 52698 (Oct. 8, 1996)).  
Therefore, it is the opinion of the Board that the appellant 
must be afforded the benefit of the doubt and must be granted 
the benefit he seeks.  


C.  Other Considerations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected disabilities, interference with 
the appellant's employment is foreseeable.  In addition, the 
Board recognizes that, as previously stated, in Dr. L.'s 
January 1998 report, Dr. L. stated that the appellant's right 
knee disability would preclude him from taking jobs which 
involved repetitive stooping, squatting, kneeling, running, 
and jumping, as well as prolonged weight bearing.  Dr. L. 
stated that the appellant had been previously employed as a 
dock worker which required him to lift up to 100 pounds and 
perform stooping, squatting, and kneeling.  It was Dr. L.'s 
opinion that the appellant would never be able to return to 
work such as that, and that he should be vocationally 
rehabilitated into a more suitable occupation.  In addition, 
Dr. L. stated that in regards to the appellant's lumbar spine 
and any possible work restrictions, Dr. L. recommended that 
the appellant should avoid any jobs which would involve very 
heavy lifting or very repetitive bending or stooping.  
However, the Board notes that Dr. L.'s opinion was made in 
relation to the appellant's work-related accident and not in 
relation to the appellant's service-connected knee 
disabilities.  The Board further observes that Dr. L.'s 
recommendation in regards to the appellant's lumbar spine was 
made in relation to the appellant's claimed 1984 back injury 
which, as previously stated, the Board has noted that it is 
unclear from the record as to whether or not the appellant 
sustained a back injury in the mid 1980's.  

In the instant case, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disabilities in question, nor interference with employment to 
a degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm, or which present an exceptional case where his 
currently assigned 10 percent rating for his service-
connected chondromalacia of the right knee, 10 percent rating 
for his service-connected chondromalacia of the left knee, 
and 20 percent rating for his service-connected back 
disability, are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).



ORDER

A separate 10 percent evaluation under Diagnostic Code 5010 
for chondromalacia of the right knee is granted, subject to 
the applicable criteria concerning the disbursement of 
monetary benefits.  

A separate 10 percent evaluation under Diagnostic Code 5010 
for chondromalacia of the left knee is granted, subject to 
the applicable criteria concerning the disbursement of 
monetary benefits.  

A 20 percent evaluation for a back disability is granted, 
subject to the applicable criteria concerning the 
disbursement of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

- 31 -


